PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/979,015
Filing Date: 8 Sep 2020
Appellant(s): SEW-EURODRIVE GMBH & CO. KG



__________________
Clifford A. Ulrich (Reg. No. 42,194)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues, see page 2-3, that the housing of Nielsen is not fastened to the heat sink. The Examiner respectfully disagrees. The exploded view of Fig. 1 shows how all the pieces of the apparatus are arranged before assembly and not the final product. The cut-through view in Fig. 2 shows a housing (3) attached to cooling partitions (18 and 19) of the heat sink (14). While the plastic housing portion (3) is not directly and mechanically fastened to the heat sink, the plastic housing portion (3) is fastened to the metal wall (2) which itself is fastened to the heat sink (14). (see fig. 2, 3) These connections result in a fully assembled apparatus such that when one picks up the housing, the heat sink and the rest of the apparatus is also picked up. Broadest reasonable interpretation requires these elements to be integral to each other in order to be “fastened” to each other. Therefore Nielsen teaches the housing is fastened to the heat sink. 
	
Appellant argues, see page 3, that Examiner misunderstands the limitations of claim 16 as “adapted to be fastened.” Claim 16 in fact recites “the housing surrounding the circuit boards and being fastened to the heat sink.” Nielsen teaches this limitation and anticipates claim 16. It is noted that Appellant’s figures fail to illustrate a housing. But Appellant’s specification at para. [0062] states “the housing may also be snapped into place on wall section 9.” This arrangement is the same arrangement of fastening as taught by Nielsen. 

Appellant argues, see page 4, that the housing of Nielsen is not “fastened to” the heat sink and so Nielsen cannot anticipate the claim. The Examiner respectfully disagrees. The back wall (2) of Nielsen’s invention would be considered to be part of the housing by one of ordinary skill in the art. Looking to Figs. 3-4 in Nielsen, the heat sink (14) is shown to be directly fastened to the wall (2). 

Appellant appears to argue, see page 5, that “fastened to” must be interpreted as “directly fastened to” because that is how the connection is described in the specification. However, such a phrase is not recited in the claim. Further, no such explanation is given in the specification. The figures of the instant application do not even illustrate “the housing surrounding the circuit board and being fastened to the heat sink.” However, there are numerous ways that Appellant discloses the housing may be fastened to the heat sink. In para. [0062] of the instant application, the housing may be “pulled over heat sink 1 and the circuit boards (3, 4, 5) fastened thereto from the side of support section 8.” This paragraph also discloses “[t]he housing is able to be fastened to the heat sink with the aid of a screw” as well as “the housing may also be snapped into place on wall section 9.” Because the instant application gives numerous ways of fastening the housing to the heat sink including simply pulling the housing over the heat sink, the current interpretation of the claim is not precluded and the interpretation is broad but reasonable.

Appellant argues, see page 6, regarding claim 19, that Nielsen’s IGBTs cannot be actuated in a pulse-width-modulated manner. The Examiner respectfully disagrees, the IGBTs disclosed in Nielsen are well known in the art to be able to be actuated in a pulse-width-modulated manner. One of ordinary skill in the art would have understood Nielsen’s IGBTs to be able to be actuated in a pulse-width-modulated manner and would have had the necessary skill to actuate the IGBTs in a pulse-width-modulated manner.

Appellant argues, see page 7, that Nielsen fails to disclose the thickened regions are not set apart at regular intervals because “arguments based on measurement of the drawing figures are of little value.” The Examiner respectfully disagrees. The drawings of Nielsen are not being measured in order to make the rejection. The thickened regions (21, 22) can be seen in Figs. 3-4 as being set apart at regular intervals. The intervals are the same from one section of the cooling fin to another section of the cooling fin. Appellant argues that the figures are not drawn to scale and so cannot show “regular intervals.” The Examiner disagrees, the figures may not be used to show a particular dimension if not specifically drawn to scale, however, no exact dimension is claimed. One of ordinary skill in the art can clearly see from Nielsen’s figures that the thickened regions are disposed at regular intervals because the intervals between thickened regions do not change. Because the illustrated intervals are all the same, the figures teach “regular intervals.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        
Conferees:
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835                

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                               



                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.